LAND, J.
The defendant was convicted of retailing spirituous and intoxicating liquors without first obtaining a license from the municipal authorities, and was sentenced to imprisonment for 30 days in the parish jail and to pay a fine of $500. Defendant was granted an appeal to this court, and the transcript has been filed, hut the defendant has made no appearance in this court. The record contains no bill of exception or motion in arrest, and no assignment of errors has been filed. An inspection of the record shows that defendant withdrew his motion for a new trial, and does not disclose any reversible error in the proceedings.
Judgment affirmed.